DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102018217997.2, filed on 10/22/2018 was received with the present application.

Election/Restrictions

Applicant’s election without traverse of Invention-I (drawn to a system/ hybrid system with a tensioning arm) in the reply filed on 09/14/2022 is acknowledged. Claims 1-18 were selected by the applicant as being directed to elected Invention-I.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention-II (drawn to a method of manufacturing a tensioning arm), and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022. The requirement is therefore made FINAL.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “I” (in Figure 1) that is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the camshaft (in claims 13 and 18), the crankshaft (in claims 13 and 18), and the chain/ roller chain (in claim 18), all must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 4, 10-13, 15, and 18 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 4, the limitation “the traction mechanism” should read ““the traction-mechanism tensioning device”.
In claim 1, line 5, the limitation “the traction mechanism” should read ““the traction-mechanism tensioning device”.
In claim 4, line 1, the limitation “the fiber composite material” should read “the fiber composite plastic”.
In claim 10, line 2-3, the limitation “that when executed enable the controller to adjust an operation of the electric current source” should read “that when executed, enable the controller to adjust an operation of the current source”.
In claim 11, line 2, the limitation “the electric current source” should read “the current source”.
In claim 12, line 2, the limitation “the electric current source” should read “the current source”.
In claim 13, line 5, the limitation “the first” should read “the first end”.
In claim 15, line 1, the limitation “the instructions” should read “the computer-readable instructions”.
In claim 18, line 5-6, the limitation “driving a camshaft of the internal combustion engine 1 via a crankshaft of the internal combustion engine 1” should read “driving the camshaft of the engine via the crankshaft of the engine”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 13 recites the limitation “a tensioning arm configured to drive a camshaft via motion of a crankshaft” (in line 3); however, page 14 of applicant’s specification explicitly disclose that a chain formed as a roller chain being configure to convey the driving motion between the crankshaft and the camshaft. In fact, said specification makes no mention of the tensioning arm in the claimed hybrid system having the ability to drive the camshaft using the motion of the crankshaft in anyway. Accordingly, limitations in line 3 of claim 13 contradicts the written description of the claim invention, and therefore fail to meet the written description requirement. 

Claims 14-18 depends from claim 13. Subsequently, claims 14-18 are also rejected for the same reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the second thermoplastic plastic material” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the outer surface” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 limitation “a tensioning arm configured to drive a camshaft via motion of a crankshaft” (in line 3) renders the claim vague and indefinite. It is unclear how a tensioning arm, which is typically designed to apply a tension to or guide a chain/ belt, can be configured to drive a camshaft using the rational motion of a crankshaft. Clarification by the applicant is required.  

Claim 13 limitation “a plurality of carbon fiber tapes configured to electrically couple the first bushing to the second bushing via electrically conductive fibers” (in lines 6-7) further renders the claim vague and indefinite. It’s unclear if the electrically conductive fibers are part of the plurality of carbon fiber tapes, part of the first bushing, part of the second bushing, part of the tensioning arm, or if they are part of another district structure/ component the claimed hybrid system. In other words, what is the structural relationship between the electrically conductive fibers and the remaining structure of the claimed hybrid system? Clarification by the applicant is required.  

Claims 14-18 depends from claim 13. Subsequently, claims 14-18 are also indefinite for the same reasons set forth above.

Claim 18 limitation “a polymer of a tape of the plurality of carbon fiber tapes is similar to a plastic material of the tensioning arm is formed by a chain drive having a chain formed as a roller chain for driving a camshaft of the internal combustion engine 1 via a crankshaft of the internal combustion engine 1” (in lines 3-6) renders the claim vague and indefinite. It is unclear how the polymer of a tape of the plurality of carbon fiber tapes, the plastic material of the tensioning arm, or the tensioning arm can be formed by a chain drive having a chain/ roller chain. Furthermore, it appears that a key limitation describing the structural relationship between the chain drive and the claimed hybrid system, is missing on the currently presented claim 18. Corrections to the claim language and/ or clarification by the applicant is required.  

Allowable Subject Matter

Claims 1-4, 6, and 8-12 are allowable over the prior art of record for the following reasons:
With respect to claim 1, The prior art of record, either individually or in combination, fail to teach or suggest, a system with the specific structure recited within independent claim 1. In particular, a system comprising: a tensioning arm made of a first thermoplastic plastic material and a fiber composite plastic that contains electrically conductive fibers; the tensioning arm further having at least two spaced apart electrically conductive connections; wherein, the electrically conductive fibers of the fiber composite plastic forming the tensioning arm is electrically connected to a current source via the two spaced apart electrically conductive connections. As indicative from the cited prior art references, tensioning arms employed within traction-mechanism tensioning device of traction drives in motor-vehicle internal combustion engines, are widely constructed from thermoplastic plastic materials and/ or fiber composite plastic containing reinforcing fibers. Nevertheless, none of the pertinent/ analogues prior art identified by the examiner, propose any teaching or evidence, that would convince one of ordinary skill in the art to at least partially form a tensioning arm using a fiber composite plastic containing electrically conductive fibers, or to provide said tensioning arm with two spaced apart electrically conductive connections that are electrically coupled to both the electrically conductive fibers in the fiber composite plastic and a current source. Additionally, it also emphasized that applicant’s specification does detail precise reasoning/ motivation for proving the tensioning arm in the claimed system with the exact collective sutural configuration described within claim 1; where the cited prior art, neither identify nor address such reasonings. Accordingly, claim 1 limitations appear to include allowable subject matter over prior art of record; specially when said limitations are viewed in light of applicant’s specification.

Claims 2-4, 6, and 8-12 depends from claim 1, which appears to include allowable subject matter over the cited prior art as noted above. Thus, claims 2-4, 6, and 8-12 also contain the allowable subject matter in parent claim 1.

Claims 13 would be allowable if rewritten or amended to overcome the corresponding rejections under 35 U.S.C. 112(a) and/ or under 35 U.S.C. 112(b), set forth in this Office action for the following reasons:
The prior art of record, either individually or in combination, fail to disclose or render obvious, a hybrid system with the precise collective structure recited within independent claim 13. More specifically, a hybrid system comprising: an engine, an electric motor, a battery, and a tensioning arm; wherein, the tensioning arm having a first bushing arranged at a first end of said tensioning arm, a second busing arranged at a second end of said tensioning arm, and a plurality of carbon fiber tapes that electrically couples the first bushing to the second bushing via electrically conductive fibers. 
Jun et al. (International Patent Application Publication WO2020/068048A1), which looks to be the closest related prior art to applicant’s claimed invention, teach (Figures 1 and 3-9d) a hybrid system (chain drive system 102) comprising: an engine (internal combustion engine 176), an electric motor (electric motor ‘P1’), a battery (batteries connected to the electric motor ‘P1’, as described in page 8, lines 1-3), and a tensioning arm (first chain snubber 110) configured to engage a chain (endless loop toothed chain 118); wherein, the tensioning arm including a first bushing (bushing l22a) arranged at a first end of the tensioning arm and a second busing (bushing l22b) arranged at a second end of the tensioning arm. However, Jun et al. does not propose, the tensioning arm having a plurality of carbon fiber tapes that electrically couple the first bushing to the second bushing through electrically conductive fibers. Furthermore, all other pertinent/ analogues prior art discovered by the examiner, also fail to suggest the first and the second bushing provided to a tensioning arm in a hybrid system being electrically connected to each other by plurality of carbon fiber tapes or by electrically conductive fibers. Consequently, claim 13 limitations appear to contain allowable subject matter over cited prior art references; specially when said limitations are considered in light of applicant’s specification.

Claims 5, 7, and 14-18 would be allowable if rewritten to overcome the corresponding rejections under 35 U.S.C. 112(a) and/ or under 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims:

Claims 5 and 7 depends from claim 1, which appears to include allowable subject matter over the cited prior art as noted above. Resultingly, claims 5 and 7 also contain the allowable subject matter in parent claim 1.

Claims 14-18 depends from claim 13, which appears to include allowable subject matter over the cited prior art as noted above. Resultingly, claims 14-18 also contain the allowable subject matter in parent claim 13.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                                     /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654